 Case: 4:20-cv-01949-NCC Doc. #: 9 Filed: 03/02/21 Page: 1 of 1 PageID #: 22



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                  )
                                              )
               Plaintiff,                     )
                                              )
        V.                                    )            No. 4:20-cv-01949-NCC
                                              )
 JEFFERSON COUNTY COURTS, et al.,             )
                                              )
                Defendants.                   )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Joseph Michael Devon Engel's motion for

leave to proceed in forma pauperis on appeal. (Docket No. 8). Upon review of the motion, the

Court has determined that defendant is unable to pay the filing fee.   See 28 U.S.C. § 1915.

Therefore, the motion will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that defendant's motion for leave to proceed in forma

pauperis on appeal~~ No. 8) i s ~
       Dated this _C>'-J           /t ________, 2021.
                    __ day of __/_/_




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE
